Exhibit 10.1

AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

(James F. Newman)

THIS AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this  “Amendment”),
is made and entered into effective as of November 1, 2013 (the “Effective
Date”), by and between BASIC ENERGY SERVICES, INC., a Delaware corporation
(hereafter “Company”), and JAMES F. NEWMAN (hereafter “Executive”), an
individual and resident of Texas.  This Amendment hereby amends that AMENDED AND
RESTATED EMPLOYMENT AGREEMENT dated effective as of October 1, 2011 (the
“Agreement”) by and between the Company and Executive.  Defined terms used
herein shall have the meanings ascribed thereto in the Agreement.

WITNESSETH:

 

WHEREAS, the Executive has been promoted as an executive officer with a
different title of the Company, and Executive has relocated to the principal
executive offices of the Company in Fort Worth, Texas; and

 

WHEREAS, the Company and Executive desire to amend the Agreement to reflect
certain changes in connection with the same.

 

NOW, THEREFORE, in consideration of Executive’s employment with the Company, and
the premises and mutual covenants contained herein, the Parties hereto agree as
follows.

 

1.  Section 1 of the Agreement is hereby amended and restated as follows:

 

1.Employment.  During the Employment Period (as defined in Section 4 hereto),
the Company shall employ Executive, and Executive shall serve as, Senior Vice
President, Region Operations.  Executive’s principal place of employment shall
be in Fort Worth, Texas.

2.Section 2(a) of the Agreement is hereby amended and restated as follows:

(a) Salary.  The Company shall pay to Executive during the Employment Period a
base salary of $400,000 per year, as adjusted pursuant to the subsequent
provisions of this paragraph (the “Base Salary”).  The Base Salary shall be
payable in accordance with the Company’s normal payroll schedule and procedures
for its executives.  The Base Salary shall be subject to at least annual review
and may be increased (but not decreased without Executive’s express consent) by
the Compensation Committee (the “Compensation Committee”) of the Board of
Directors of the Company (the “Board”) at any time.  Nothing contained herein
shall preclude the payment of any other compensation to Executive at any time.

3.Section 3 of the Agreement is hereby amended and restated as follows:





 

--------------------------------------------------------------------------------

 

 

3. Duties and Responsibilities of Executive. During the Employment Period,
Executive shall devote his services full-time to the business of the Company and
perform the duties and responsibilities assigned to him under the Company’s
Bylaws or by the Company to the best of his ability and with reasonable
diligence.  In determining Executive’s duties and responsibilities, the Company
shall not assign duties and responsibilities to Executive that are inappropriate
for his position as Senior Vice President, Region Operations.  This Section 3
shall not be construed as preventing Executive from (a) engaging in reasonable
volunteer services for charitable, educational or civic organizations, or (b)
investing his assets in such a manner that will not require a material amount of
his time or services in the operations of the businesses in which such
investments are made; provided, however, no such other activity shall conflict
with Executive’s loyalties and duties to the Company.  Executive shall at all
times use his best efforts to in good faith comply with United States laws
applicable to Executive’s actions on behalf of the Company and its Affiliates
(as defined in Section 6(d)).  Executive understands and agrees that he may be
required to travel from time to time for purposes of the Company’s business.

4.Section 4 of the Agreement is hereby amended and restated as follows:

4. Term of Employment.  Executive’s initial term of employment with the Company
under this Agreement shall be for the period from the Effective Date through
December 31, 2014 (the “Initial Term of Employment”).  Thereafter, the
employment period hereunder shall be automatically extended repetitively for an
additional one (1) year period on January 1, 2015, and each one-year anniversary
thereafter, unless Notice of Termination (pursuant to Section 7) is given by
either the Company or Executive to the other Party at least 90 days prior to the
end of the Initial Term of Employment, or any one-year extension thereof, as
applicable, that the Agreement will not be renewed for a successive one-year
period after the end of the current period.  The Company and Executive shall
each have the right to give Notice of Termination at will, with or without
cause, at any time subject, however, to the terms and conditions of this
Agreement regarding the rights and duties of the Parties upon termination of
employment. The Initial Term of Employment and any one-year extension of
employment hereunder, shall each be referred to herein as a “Term of
Employment.” The period from the Effective Date through the date of Executive’s
termination of employment for whatever reason shall be referred to herein as the
“Employment Period.”

5.Section 5(a) of the Agreement is hereby amended and restated as follows:

(a) Reimbursement of Business Expenses.  The Company shall pay or reimburse
Executive for all reasonable travel, entertainment and other expenses paid or
incurred by Executive in the performance of his duties hereunder in accordance
with the Company’s policies in effect from time to time.  The Company shall also
provide Executive with suitable office space, including staff support.

6.Section 30 of the Agreement is hereby amended to delete “the City of Midland,
Texas” and to replace such location reference with “the City of Fort Worth,
Texas”.





2

--------------------------------------------------------------------------------

 

 

7.Section 36 of the Agreement is hereby amended to replace the Company’s address
with the following address for notices:

Basic Energy Services, Inc.

Attn:  Chief Executive Officer

801 Cherry Street, Suite 2100

Fort Worth, Texas 76102

8.Entire Agreement; Amendment and Termination.  This Amendment and the Agreement
contain the entire agreement of the Parties hereto with respect to the matters
covered by the Agreement and this Amendment; moreover, the Agreement, as amended
by this Amendment, supersedes all prior and contemporaneous agreements and
understandings, oral or written, between the Parties concerning the subject
matter hereof.   The Agreement, as amended by this Amendment, may be amended,
waived or terminated only by a written instrument that is identified as an
amendment or termination hereto and that is executed on behalf of both Parties.

9.Counterparts.  This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.  Each
counterpart may consist of a copy hereof containing multiple signature pages,
each signed by one party hereto, but together signed by both parties.  The
facsimile transmission of any signed document shall be the same as delivery of
an original.  At the request of either party, the parties will confirm facsimile
transmitted signatures by signing an original document for delivery between the
parties.

 





3

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, Executive has hereunto set his hand and Company has caused
this Agreement to be executed in its name and on its behalf by its duly
authorized officer, to be effective as of the Effective Date.

 



 

 

 

EXECUTIVE:

 

 

Signature:

/s/ James F. Newman

Name:

James Newman

Date:

November 25, 2013

 

 

yy

 

BASIC ENERGY SERVICES, INC.

 

 

By:

/s/ Thomas M. Patterson

 

Thomas M. Patterson,

 

President & Chief Executive Officer

Date:

November 25, 2013

 

 



4

--------------------------------------------------------------------------------